Citation Nr: 9933136	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-16 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the left leg (Muscle Group XI), 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to the veteran's service-
connected residuals of a gunshot wound to the left leg 
(Muscle Group XI).

3.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to the veteran's service-
connected residuals of a gunshot wound to the left leg 
(Muscle Group XI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.  That rating decision, in 
pertinent part, denied a claim for an increased evaluation 
for the residuals of a gunshot wound to the left leg (Muscle 
Group XI), evaluated as 10 percent disabling, and denied 
claims of entitlement to service connection for a bilateral 
knee disorder and for a bilateral hip disorder, to include as 
secondary to the veteran's service-connected residuals of a 
gunshot wound to the left leg (Muscle Group XI).  The veteran 
thereafter filed a timely substantive appeal of each issue, 
accepting a March 1999 statement from the veteran's 
representative as a timely appeal as to the claims for 
service connection.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected residuals of a gunshot 
wound to the left leg (Muscle Group XI) include normal motion 
of the left foot, strength symmetrical with the right leg, 
and mild loss of gastrocnemius muscle; however, even 
attributing the veteran's edema to this service-connected 
wound, this disability is no more than moderate in degree.

3.  There is no competent medical evidence of a nexus between 
a current bilateral knee disorder and either service or a 
service-connected disability.

4.  There is no competent medical evidence of a nexus between 
a current bilateral hip disorder and either service or a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a gunshot wound to the left leg (Muscle 
Group XI) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.56, 4.73, 
Diagnostic Code 5311 (1999).

2.  The claim of entitlement to service connection for a 
bilateral knee disorder, to include as secondary to the 
veteran's service-connected residuals of a gunshot wound to 
the left leg (Muscle Group XI), is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
bilateral hip disorder, to include as secondary to the 
veteran's service-connected residuals of a gunshot wound to 
the left leg (Muscle Group XI), is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the residuals of a gunshot wound 
(GSW) of the left leg (Muscle Group XI) have become more 
severely disabling that the current 10 percent evaluation 
reflects.  The veteran also contends that he has developed 
bilateral hip and knee disorders as a result of the service-
connected left leg injury.


I.  Claim for increased evaluation, residuals, GSW, left leg 

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

In a January 1946 rating decision, the Des Moines, Iowa VARO 
granted service connection for a muscle injury of Group XI, 
with a 10 percent evaluation assigned as of October 1945.  
The RO based this grant on in-service evidence showing that, 
in April 1945, the veteran sustained multiple lacerations to 
the left posterior and lateral aspects of the left calf.  
These wounds were described as moderate and were sutured in 
May 1945.

The veteran underwent a VA examination in March 1947, during 
which he complained that his left leg bothered him when "on 
his feet too much."  The examination revealed that 
superficial and deep reflexes were present, and there was no 
evidence of anesthesia or paresthesia.  The examination 
revealed two transverse scars on the back of the left leg at 
about mid-calf; one was four inches long, while the other was 
three inches long.  These scars were noted to be healed, non-
tender, and nonadherent.  The examiner concluded that there 
was some loss of underlying muscle tissue, as a definite 
depression was noted in this region on dorsiflexion and 
plantar flexion of the foot.  There was no limitation of 
motion.  The examiner noted that the veteran had "slight 
residual disability due to injury of left leg" and diagnosed 
a Group XI muscle injury.

In conjunction with his current claim, the veteran has 
submitted numerous private medical records.  Private medical 
records from several physicians reflect that the veteran's 
leg lower extremity was swollen and painful at times from 
February 1998 through July 1998.  No musculoskeletal 
abnormalities of the left lower leg other than edema were 
noted.  The remaining records address unrelated disabilities 
only, or fail to disclose any additional abnormality of the 
left lower leg.

During his August 1998 VA muscles examination, the veteran 
complained of increased swelling in both lower extremities, 
with more in the left leg.  An examination of the skin 
revealed two separate scars; one was an 8-centimeter (cm) by 
1-cm cicatrix horizontally, about 18 centimeters above the 
medial malleolus, while the second was an 8-cm by 2.5-cm 
gray/white cicatrix located 23 centimeters above the medial 
malleolus of the leg.  Both scars were depressed, mildly 
retracted, and not tender to palpation.  There was palpable 
loss of gastrocnemius muscle tissue at both sites.  Neither 
scar was attached to the underlying soft tissue or fascial 
planes.  Several fresh petechia were identified on both lower 
extremities.  There was also bronze discoloration in a patch-
like manner on several places on both lower extremities, more 
dense and confluent around both ankles.

The extremities portion of the August 1998 VA examination 
revealed three millimeter bilateral symmetric pretibial 
pitting edema, extending to proximal legs bilaterally.  
Peripheral pulses were diminished in both feet, being 1/4 at 
the left dorsalis pedis and 0/4 at the left posterior 
tibialis.  The skin temperature of both lower extremities was 
identical.  The left calf was 0.5 centimeters greater in 
circumference than the right calf, with no asymmetry in the 
swelling.  The soleus and gastrocnemius muscle groups were 
firmly palpated and found to be non-tender.  Strength at the 
left ankle was 5/5, with plantar flexion, dorsal flexion, 
inversion, and eversion both with and without resistance.  
Strength was also 5/5 and symmetric at both knees with and 
without resistance.  Reflexes were 1/4 at the patellar 
tendons and 0/4 at the Achilles tendons.  Toes were downgoing 
bilaterally, and vibratory sensation was diminished in both 
lower extremities at the toes.  Light touch sensation was 
diminished over the dorsal aspect of the left foot in the 
direction of the great toe.  No other abnormalities were 
identified relative to the gunshot wounds.  

The examiner described the loss of gastrocnemius muscle 
groups at both scars as mild, but strength was symmetric with 
the unaffected right lower extremity.  No neurovascular or 
bone damage was noted.  Moderate dependent edema of both 
extremities, with secondary stasis dermatitis, was noted as 
well.  Additionally, the examiner indicated that such 
abnormalities as a sensory deficit on the dorsal aspect of 
the veteran's left foot and common peroneal nerve compression 
syndrome at the lateral left knee were "in no way related to 
the veteran's gun shot."

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The RO has evaluated the veteran's left leg gunshot wound 
under the current criteria of 38 C.F.R. § 4.73, Diagnostic 
Code 5311 (1999).  These criteria have been in effect since 
1997.  The veteran's initial claim for an increased 
evaluation was received in June 1998.  This section concerns 
Muscle Group XI, which encompasses the posterior and lateral 
crural muscles and the muscles of the calf.  These muscles 
include the triceps surae (gastrocnemius and soleus), 
tibialis posterior, peroneus longs, peroneus brevis, flexor 
hallucis longus, flexor digitorum longs, popliteus, and 
plantaris muscles.  Functions include propulsion and plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  Under this section, a 10 
percent evaluation is warranted for moderate disability of 
the muscles of Group XI, while a 20 percent evaluation is in 
order for moderately severe disability.

Under the revised rating criteria, moderate disability of the 
muscles is shown by through and through or deep penetrating 
wounds of short track by a single bullet, small shell, or 
shrapnel fragment, without the explosive effect of a high 
velocity missile, and with residuals of debridement or 
prolonged infection.  The history of a moderate muscle 
disability includes service department records of in-service 
treatment for the wound and a record of consistent complaint 
of one or more of the cardinal signs and symptoms of muscle 
disability, particularly a lowered threshold of fatigue after 
use which affects the particular functions controlled by the 
injured muscles.  Objective findings include small or linear 
entrance and (if present) exit scars which indicate a short 
track of the missile through muscle tissue, some loss of deep 
fascia or muscle substance, impairment of muscle tonus and 
loss of power, or a lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2) (1999).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (1999).

Additionally, under the revised rating criteria, the cardinal 
signs and symptoms of muscle disability include loss of 
power, weakness, a lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  See 38 C.F.R. § 4.56(c) (1999).

In considering this claim, the Board observes that, in 
Mittleider v. West, 11 Vet. App. 181 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when it is not possible to separate the effects of a service-
connected condition and a nonservice-connected condition, any 
noted signs or symptoms should be attributed to the service-
connected condition.  Id. at 182.  Bearing this in mind, the 
Board has considered the veteran's edema to be a symptom of 
his Muscle Group XI injury, although his sensory deficit on 
the dorsal aspect of the left foot and common peroneal nerve 
compression syndrome at the lateral left knee were 
specifically noted to be unrelated to the in-service wound.

Even in view of Mittleider, however, the Board finds no basis 
for an evaluation in excess of 10 percent for the veteran's 
service-connected Group XI muscle injury.  In this regard, 
the Board finds that the recent medical evidence indicates 
normal motion of the left foot, strength symmetrical with the 
right leg, and mild loss of gastrocnemius muscle.  There is 
also no indication of painful motion or functional loss due 
to pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45 (1999).  In particular, the 
Board notes that the examiner reported that strength in the 
lower legs was symmetrical against resistance.  There was no 
notation of pain on motion or use or against resistance.  

The Board has considered whether an evaluation of 10 percent 
may be available under any other diagnostic code.  However, 
there is no evidence of ankylosis of the left ankle in 
plantar flexion, less than 30 degrees, so as to meet or 
approximate the criteria for a 20 percent evaluation under 
Diagnostic Code 5270.  There is no evidence of marked 
limitation of motion of the ankle (the criteria for a 20 
percent evaluation under Diagnostic Code 5271) or of 
ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position (the criteria for a 20 percent 
evaluation under Diagnostic Code 5272).  There is no evidence 
of malunion of os calcis or astragalus, so as to warrant a 20 
percent evaluation under Diagnostic Code 5273; astragalectomy 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5274); or a moderately severe foot injury (the criteria 
for a 20 percent evaluation under Diagnostic Code 5284).  

The Board has also considered whether an additional 
evaluation may be available for scar residuals.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).  However, the 
medical evidence reflects that there are no complaints or 
findings of pain, tenderness, or other symptomatology 
associated with the veteran's left lower leg GSW scar 
residuals, so as to warrant a compensable evaluation under 
38 C.F.R. § 4.118, which provides criteria for evaluation 
scar and skin disabilities.

In short, the Board has considered all applicable diagnostic 
criteria but finds no basis for an evaluation in excess of 10 
percent for the veteran's residuals of a gunshot wound to the 
left leg (Muscle Group XI).  As such, the preponderance of 
the evidence is against his claim for that benefit.  In 
reaching this conclusion, the Board has considered the 
doctrine of reasonable doubt, as set forth in 38 U.S.C.A. 
§ 5107(b) (West 1991).  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that this disability has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement to service connection for bilateral knee and 
hip disorders

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

Service connection is also warranted for certain chronic 
diseases, including arthritis and organic diseases of the 
neurological system, which are manifested to a degree of 10 
percent or more within one year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must submit medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The Court has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, as set forth in 
38 C.F.R. § 3.303(b) (1999).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, any knee or hip symptomatology.  The 
first medical evidence of such symptomatology is the report 
of the veteran's August 1998 VA muscles examination.  The 
examiner noted degenerative disc disease of the lumbar spine, 
facet arthropathy of the lumbar spine, and common peroneal 
nerve compression syndrome at the lateral left knee.  
However, the examiner opined that these abnormalities were 
"in no way" related to the veteran's gunshot wound. 

In this case, even assuming that the veteran currently 
suffers from bilateral knee and hip disabilities, there is 
simply no competent medical evidence suggesting a nexus 
between such disabilities and the veteran's service or a 
service-connected disability.  Indeed, the only evidence of 
record supporting the veteran's claim that any hip or knee 
disorder is related to service-connected left leg disability 
is his own lay opinion, as indicated in several lay 
statements submitted during the pendency of this appeal.  

However, as the veteran has not been shown to possess the 
requisite medical expertise necessary to render a diagnosis 
or a competent opinion regarding etiology, his lay 
contentions provide an insufficient basis upon which to find 
his claims to be well grounded.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  See also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. at 77 (a lay account of a physician's statement, 
"filtered as it [is] through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence").

Accordingly, as well-grounded claims as to medical etiology 
must be supported by medical evidence, not merely 
allegations, the veteran's claims for service connection for 
bilateral knee and hip disorders, both to include as 
secondary to his service-connected residuals of a gunshot 
wound to the left leg (Muscle Group XI), must be denied as 
not well grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The Board would point out that, in denying these 
claims as not well grounded, the Board has denied these 
claims on the same basis as the RO in the appealed August 
1998 rating decision.  As the veteran's claims are not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support these claims.  See Epps v. 
Gober, 126 F.3d at 1467-68.

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disabilities.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).


ORDER

Entitlement to an increased evaluation for the residuals of a 
gunshot wound to the left leg (Muscle Group XI), currently 
evaluated as 10 percent disabling, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a bilateral knee disorder, to 
include as secondary to the veteran's service-connected 
residuals of a gunshot wound to the left leg (Muscle Group 
XI), is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a bilateral hip disorder, to 
include as secondary to the veteran's service-connected 
residuals of a gunshot wound to the left leg (Muscle Group 
XI), is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

